DETAILED ACTION
This action is in reply to papers filed 10/12/2021.  Claims 1-22 are pending with claims 1-9 and 19-22 examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190358277A1, Published 11/28/2019.

				       Withdrawn Rejection(s)
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 310/12/2021, with respect to the 35 U.S.C §102(a) (1)/(a)(2) rejection of claims 1, 5-7, 9 and 20 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aiyar et al. (WO2015153417A1, Published 10/8/2015) has been fully considered. The rejection of claims 1, 5-7, 9 and 20 is withdrawn. It is noted that the rejection is withdrawn in view of amendments to claim 1 which now require the administration of the recombinant oncolytic adenovirus and the anticancer agents/immune checkpoint inhibitors to be separate from each other.
The 103 (a) rejection of claims 2-4 and 19 as being unpatentable over Aiyar et al. (WO2015153417A1, Published 10/8/2015) as applied to claims 1, 5- 7, 9 and 20, and further in view of Yun et al. (US20080132449A1, Published 6/5/2008) is withdrawn in view of the 
The 103 (a) rejection of claim 8 as being unpatentable over Aiyar et al. (WO2015153417A1, Published 10/8/2015) as applied to claims 1, 5- 7, 9 and 20, and further in view of Sampson et al. (Journal of Clinical Oncology 2015 33:15_suppl, 3010-3010) is withdrawn in view of the withdrawal of the 35 U.S.C §102(a) (1)/(a)(2) or, in the alternative, 35 U.S.C. 103 (a) rejection of claims 1, 5-7, 9 and 20.

                                                  Rejections Necesitated by Amendments

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Prior Art Rejection 1

Claim(s) 1-5, 7, 9 and 20-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yun et al. (PgPub US20070202080A1, Published 8/30/2007, Ref. 1 in IDS filed 7/20/2021).

Regarding claim 1, Yun discloses administering to an individual with a bladder cancer (as in claim 7) (Pg. 6, para. 79) a pharmaceutical composition comprising a recombinant oncolytic adenovirus comprising a gene encoding Interleukin 12 (IL-12) (Pg. 3, para. 35- “…a variety of therapeutic genes useful in treating various diseases may be carried in the gene delivery system of this invention. Non-limiting examples of the therapeutic genes include …. IL-12...”); and a gene encoding relaxin (as in claim 20) (Pg. 1, para. 1), and administering anticancer agents (Pg. 7, para. 84) to the individual, wherein in one embodiment the anticancer agent is cisplatin, and wherein said recombinant oncolytic adenovirus and said anticancer agents are administered separately (as in claim 5 and claim 21) from each other (Pg. 7, para. 87- “The pharmaceutical composition may be administered prior (as in claim 22) to or simultaneously with administration of certain medicament.”). Note that Examiner has construed the chemotherapeutic agent cisplatin as a ‘medicament’ as Yun at Pg. 7, para. 89 states that the term encompasses anticancer drugs. Absent evidence to the contrary, a cisplatin is an anticancer drug. Continuing, Yun discloses the pharmaceutical composition of this invention degrades extracellular matrix surrounding tissues to be targeted by medicaments to enhance tissue penetration of medicaments, increasing significantly a pharmacological efficacy of medicaments (i.e. enhancing the therapeutic efficacy of anticancer agents, as in claim 1) (Pg. 7, para. 87).
Regarding claim 2, Yun discloses the recombinant oncolytic adenovirus has one or more deletion regions selected from the group consisting of an E1 region and an E3 region, the gene encoding IL-12 (nucleotide of interest (Pg. 2, para. 30)) is inserted into the E1 region of the recombinant adenovirus (as in claim 3) and the gene encoding relaxin is inserted into the E1 or E3 region of the recombinant oncolytic adenovirus (as in claim 4) (Pg. 4, para. 43). With respect to claim 9, Yun discloses the enhanced spreading effect within tissues by relaxin can greatly increase anti-tumor efficacy of tumor-specific oncolytic adenovirus. Yun discloses the enhanced ability of adenoviruses to induce apoptosis by relaxin is surprising and non-anticipated (Pg. 6, para. 74). Accordingly, Yun anticipates the claimed invention.

Prior Art Rejection 2
Claim(s) 1-5, 7, 9, 19 and 21-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yun et al. (PgPub US20080132449A1, Published 6/5/2008, previously cited), hereinafter referred to as Yun (b).

Regarding claim 1, Yun (b) discloses administering to an individual with a bladder cancer (as in claim 7) (Pg. 6, para. 80) a pharmaceutical composition comprising a recombinant oncolytic adenovirus comprising a gene encoding Interleukin 12 (IL-12) (Pg. 3, para. 34- “…a variety of therapeutic genes useful in treating various diseases may be carried in the gene delivery system of this invention. Non-limiting examples of the therapeutic genes include …. IL-claim 19) (Pg. 1, para. 1), and administering anticancer agents (Pg. 7, para. 82) to the individual, wherein in one embodiment the anticancer agent is cisplatin, and wherein said recombinant oncolytic adenovirus and said anticancer agents are administered separately (as in claim 5 and claim 21) from each other (Pg. 7, para. 85- “The pharmaceutical composition may be administered prior (as in claim 22) to or simultaneously with administration of certain medicament.”). Note that Examiner has construed the chemotherapeutic agent cisplatin as a ‘medicament’ as Yun (b) at Pg. 7, para. 87 states that the term encompasses anticancer drugs. Absent evidence to the contrary, a cisplatin is an anticancer drug. Continuing, Yun (b) discloses the pharmaceutical composition of this invention degrades extracellular matrix surrounding tissues to be targeted by medicaments to enhance tissue penetration of medicaments, increasing significantly a pharmacological efficacy of medicaments (i.e. enhancing the therapeutic efficacy of anticancer agents, as in claim 1) (Pg. 7, para. 85). 
Regarding claim 2, Yun (b) discloses the recombinant oncolytic adenovirus has one or more deletion regions selected from the group consisting of an E1 region and an E3 region, the gene encoding IL-12 (nucleotide of interest (Pg. 3, para. 26)) is inserted into the E1 region of the recombinant adenovirus (as in claim 3) and the gene encoding relaxin is inserted into the E1 or E3 region of the recombinant oncolytic adenovirus (as in claim 4) (Pg. 4, para. 42). With respect to claim 9, Yun (b) discloses the present inventors have made intensive researches to improve the transduction efficiency of gene delivery systems, particularly, to enhance the transduction (or spreading) efficiency of the efficiency of gene delivery systems in tissues, as a result, discovering that decorin could dramatically improve the transduction efficiency of gene delivery 
Accordingly, Yun (b) anticipates the claimed invention. 


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 3
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (PgPub US20070202080A1, Published 8/30/2007, Ref. 1 in IDS filed 7/20/2021) as applied to claims 1-5, 7, 9, and 20-22 above, and further in view of Balar et al. (Journal of Clinical Oncology 2016 34:18_suppl, published online 6/20/2016) and Deng et al. (MAbs. 2016; 8(3):593-603, published online 2/26/2016).

The teachings of Yun et al. are relied upon as detailed above. However, Yun fails to teach a PD-L1 immune checkpoint inhibitor (as in claim 6) and that the cancer is a recurrent cancer or an anticancer agent-resistance cancer (as in claim 8).
Before the effective filing date of the claimed invention, Balar et al. taught cisplatin-based chemo is a standard 1L treatment for metastatic urothelial carcinoma (mUC), a type of claim 6) (see Deng et al., Abstract and Title),  is active and well tolerated in platinum-treated mUC, justifying testing atezo as 1L treatment in cisplatin-ineligible patients (~ anticancer agent resistant cancer (as in claim 8)). Balar adds that patients were chemo naive in the metastatic setting and cisplatin ineligible. Atezo 1200 mg was given IV every 3 weeks until PD. Balar observed that Atezo had clinically meaningful activity in 1L cisplatin-ineligible mUC patients, and preliminary OS is encouraging. Balar concludes that the durable nature of response and favorable AE profile makes this an attractive alternative to chemo (see entire Abstract).
When taken with the teachings of Yun et al., wherein Yun teaches a method of administering to a bladder cancer patient a pharmaceutical composition comprising a recombinant oncolytic adenovirus comprising a gene encoding Interleukin 12 (IL-12) and a gene encoding relaxin followed separately by a medicament such as cisplatin, one of ordinary skill in the art would have found it prima facie obvious to substitute the cisplatin of Yun et al. for the MPDL3280A of Balar et al. in bladder cancer patients who are older or are have comorbidities. The skilled artisan would have found it prima facie obvious to make such a substitution because Balar notes that age and comorbidities render many patients ineligible for cisplatin treatment and, as a result, between 30-50% receive no treatment. A reasonable expectation of success is present here because Balar observed clinically meaningful activity when MPDL3280A was administered to cisplatin-ineligible mUC patients and Yun notes that the pharmaceutical composition degrades extracellular matrix surrounding tissues to be targeted by medicaments prima facie obvious.

Prior Art Rejection 4
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (PgPub US20080132449A1, Published 6/5/2008) as applied to claims 1-5, 7, 9, 19 and 21-22 above, and further in view of Balar et al. (Journal of Clinical Oncology 2016 34:18_suppl, published online 6/20/2016) and Deng et al. (MAbs. 2016; 8(3):593-603, published online 2/26/2016).

The teachings of Yun (b) et al. are relied upon as detailed above. However, Yun (b) fails to teach a PD-L1 immune checkpoint inhibitor (as in claim 6) and that the cancer is a recurrent cancer or an anticancer agent-resistance cancer (as in claim 8).
Before the effective filing date of the claimed invention, Balar et al. taught cisplatin-based chemo is a standard 1L treatment for metastatic urothelial carcinoma (mUC), a type of bladder cancer, and the only treatment that prolongs overall survival; however, age or comorbidities render many patients ineligible, and 30-50% receive no treatment. Continuing, Balar teaches Atezo (MPDL3280A), a PD-L1 immune checkpoint inhibitor (as in claim 6) (see Deng et al., Abstract and Title),  is active and well tolerated in platinum-treated mUC, justifying testing atezo as 1L treatment in cisplatin-ineligible patients (~ anticancer agent resistant cancer (as in claim 8)). Balar adds that patients were chemo naive in the metastatic setting and see entire Abstract).
When taken with the teachings of Yun (b) et al., wherein Yun teaches a method of administering to a bladder cancer patient a pharmaceutical composition comprising a recombinant oncolytic adenovirus comprising a gene encoding Interleukin 12 (IL-12) and a gene encoding decorin followed separately by a medicament such as cisplatin, one of ordinary skill in the art would have found it prima facie obvious to substitute the cisplatin of Yun et al. for the MPDL3280A of Balar et al. in bladder cancer patients who are older or are have comorbidities. The skilled artisan would have found it prima facie obvious to make such a substitution because Balar notes that age and comorbidities render many patients ineligible for cisplatin treatment and, as a result, between 30-50% receive no treatment. A reasonable expectation of success is present here because Balar observed clinically meaningful activity when MPDL3280A was administered to cisplatin-ineligible mUC patients and Yun notes that their pharmaceutical composition degrades extracellular matrix surrounding tissues to be targeted by medicaments thus enhancing tissue penetration of said medicaments and thereby increasing significantly the pharmacological efficacy of such medicaments.
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.



Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632